NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-50371

                Plaintiff-Appellee,
                                                D.C. No. 3:19-cr-07080-BAS-1
 v.

CARLO MANUEL SANTILLA,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Southern District of California
                    Cynthia Bashant, District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Carlo Manuel Santilla appeals from the district court’s judgment and

challenges the 10-month sentence, with no supervised release to follow, imposed

upon his third revocation of supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Santilla contends that the sentence is substantively unreasonable because it

is overly punitive and lacks therapeutic value for his substance abuse issues, and

because the termination of supervised release prevents him from accessing

residential treatment. The district court did not abuse its discretion. See Gall v.

United States, 552 U.S. 38, 51 (2007). The sentence at the high end of the

Guidelines range and termination of supervised release are substantively

reasonable in light of the 18 U.S.C. § 3583(e) sentencing factors and the totality of

the circumstances, including Santilla’s repeated breaches of the court’s trust and

his unwillingness to comply with the terms of his supervision. See Gall, 552 U.S.

at 51; see also United States v. Miqbel, 444 F.3d 1173, 1182 (9th Cir. 2006)

(breach of trust is a proper consideration at a revocation sentencing). Contrary to

Santilla’s contention, the district court’s decision to terminate supervised release

was not illogical.

      AFFIRMED.




                                           2                                    19-50371